AMERICAN RETAIL GROUP, INC. 2770 S. Maryland Pkwy, Ste 314 Las Vegas, Nevada 89109 Tel. (702) 731-3535 Fax: (702) 731-3388 May 20, 2011 Mr. Edward M. Kelly Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: American Retail Group, Inc. Amendment No. 1 to Current Report on Form 8-K filed March 31, 2011 Amendment No. 1 to Annual Report on Form 10-K for the fiscal year ended December 31, 2010 filed April 1, 2011 File No.000-53244 Dear Mr. Kelly: Reference is made to your comment letter, dated April 14, 2011, relating to the subject Form 8-K/A and Form 10-K/A (the “Comment Letter”).Set forth below are the comments contained in the Comment Letter followed by our response thereto. Unless otherwise specified in our responses, references to page numbers are to the version of the document subject to the Comment Letter, and not to the amended version we are filing with the submission of this letter.Contemporaneously with the filing of this letter we are filingan amendment to the above referenced Form 8-K. General Liquidity and Capital Resources, page 25 2. We note the additional disclosures provided on page 28 of the Form 8-K/A1 in response to comment 6 in our letter dated March 14, 2011. However, it is unclear how the disclosure provided adequately explains to investors how you are going to be able to meet your current obligations as total current assets are approximately $3.7 million less than total current liabilities We further note that you have borrowed the maximum available amount under your line of credit. As previously requested, please provide investors a comprehensive explanation of how you determined that you will be able to meet your obligations within the next 12 months, including the specific course of action you intend to take to meet your obligations as they become due. Please note that your discussion and analysis of your liquidity position are to include an analysis of your short term and long term sources of cash flows and your short term and long term uses of cash flows. Please provide investors a detailed explanation of the implications to your business and to your investors if you are unable to meet your obligations as they become due. Please refer to Item 303(A) of Regulation S-K and Section 501.13 of the Financial Reporting Codification for guidance. Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 2 Response: Our current liabilities (in the amount of $50,080,725) exceed our current assets (in the amount of $47,622,390) by $2,458,335 ($50,080,725 - $47,622,390) at December 31, 2010. This is mainly due to charging income tax provisions of $10,589,546 for an uncertain tax position. According to the plans of the company, this amount is not expected to be paid in the near future, or ever, based on the local custom of reporting and paying a much lower tax than might actually be due should the tax return be audited. However, in conformity with the conservatism concept, the provision for uncertain tax positions has been accrued as a current liability. The amount of $10,589,546 is not expected to be paid, and management believes there are no implications for our business and our investors as we are able to meet all of our other obligations on time. 3. We note your response to comment 7. Please revise your disclosure to state that the age of your accounts receivable balance as of December 31, 2010 is not greater than 30 days. Response: We have revised the disclosure accordingly by including a respective statement in Note 3 – Accounts Receivable. 4. We note that inventories are your most significant current asset. Please provide investors an analysis of the realizability of your inventories. This analysis should be based on the metric management utilizes to assess inventories, such as an inventory turnover ratio or percentage of quarterly cost of revenue. Please refer to Section 501.13 of the Financial Reporting Codification for guidance. Response: We included the following analysis of the reliazability of our inventories in Note 19 – Inventory. SM Market realizes inventories by analyzing an inventory turnover ratio. This ratio is calculated by dividing the cost of goods sold during the reporting period by the average amount of the inventories of the same period. This ratio indicates how often on average inventories of the company are sold for a certain period of time. The table below represents the analysis of the ARG inventory turnover for each quarter of 2010: Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 3 № 4th quarter of 2010 3rdquarter of 2010 2ndquarter of 2010 1stquarter of 2010 1 The cost of goods sold Inventories at the beginning of the period Inventories at the end of the period 2 Average amount of inventories 3 Inventory turnover ratio (1) / (2) Contractual Obligations, page 29 5. We note your disclosure that the principal balance due under the ELIKA loan is $17,034,000 as of December 31, 2010. However, you have only recognized a liability for $10,540,000 in your consolidated balance sheet as of December 31, 2010. Please provide investors a comprehensive explanation of why you have not recognized the full principal amount due in your consolidated financial statements. Please tell us the authoritative literature that supports your accounting. In this regard, we note that the loan originally matured on September 30, 2010. and you were granted an extension to September 30, 2011. Response: According to the loan agreement with ELIKA dated September 28, 2008, SM Market received 2,550,000,000 tenge. This amount was actually received in 2008 and was reflected in the financial statements as at December 31, 2009. The amount is equivalent to $15,547,942. As at December 31, 2010 and 2009,the principal amount is 1,550,000,000 KZT (or $10,540,000 at an exhange rate of 147.06 KZT to $1) and2,345,089,291 KZT (or $15,547,942 at an exhange rate of 150.83 KZT to$1), respectively. In 2arket repaid 1,000,000,000 KZT (or $6,800,000) from the loan made by ELIKA and the amount of the loan that was reflected in the financial statements as at December 31, 2010 was reduced to $10,540,000. We have revised the contractual obligations disclosure to make it consistent with the foregoing. When reflectingthe loan from ELIKA we have applied FAS 62, which governs the reflection of the loan in the amount of actual debt. Critical Accounting Policies and Estimates, page 30 Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 4 6. We note the additional disclosure you provided on page 31 of the Form 8-K/A1 regarding the estimated fair values of Gros' assets and liabilities in response to comment 9 in our letter dated March 14, 2011. As previously requested, please provide investors a comprehensive understanding of the methods used to estimate the fair values of the assets and liabilities of Gros, including the material estimates used in the fair value methods. This disclosure should be provided whether management or a third party appraisal firm completed the fair value estimates. Please also provide investors a detailed understanding of the factors that could materially impact the estimates made. Please refer to Section 501.14 of the Financial Reporting Codification for guidance. Response: The following disclosure has been added: We applied the provisions of FASB ASC 805, “Business Combinations” (“ASC 805”) to account for the acquisition of Gros Chain of Supermarkets, LLP (“Gros”). Values were assigned to assets based on an appraisal report provided by a third party appraiser, which values constitute significant estimates. The appraiser valued identifiable intangible assets and tangible fixed assets using a separate approach for each type of asset. Cost approach using the management accounts of Gros was used for estimating the value of specialized fixed assets; market approach using a basket of comparable retailers worldwide was used for valuation of the assets commonly traded in the market and to test the profitability of assets held by the reporting unit; and income approach using contractual rates and terms in conjunction with market rental rates and pre-tax discount rate of 18.6% was used to estimate the value of intangible assets associated with leasehold contracts. The difference between the acquired assets and the purchase price was recorded as goodwill. The following table summarizes the fair value of the assets acquired at the date of acquisition. Equipment $ Software Below-market leases Goodwill Purchase price $ 7. We note the additional disclosure you provided on page 31 of the Form 8-K/A1 regarding your testing of goodwill for impairment in response to comment 10 in our letter dated March 14, 2011. As previously requested, please provide investors the following information regarding your testing of goodwill for impairment: ·The methods used to estimate the fair value of your reporting unit. ·The critical estimates used for each method used to estimate fair value. ·A statement that the estimated fair value of your reporting unit is substantially in excess of the carrying value. Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 5 Otherwise, please provide the following additional disclosures. ·The percentage by which fair value exceeds the carrying value as of the most recent step one test. ·The amount of goodwill. ·A discussion of the uncertainty associated with the key assumptions. For example, to the extent that you have included assumptions in your discounted cash flow model that materially deviates from your historical results, please include a discussion of these assumptions. ·A discussion of any potential events and/or circumstances that could have a negative effect to the estimated fair value. Please refer to Item 303 of Regulation S-K and Sections 216 and 501.14 of the Financial Reporting Codification for guidance. Response:The statement in our disclosure that “We have determined that the fair value exceeds the carrying value and that there is no impairment” has been replaced with: “In performing our Step 1 impairment test a discounted cash flow analysis was performed. Estimated growth was based on published forecasts of Kazakhstan Tenge inflation, retail sales of goods in Kazakhstan and growth rates of salary. Weighted average cost of capital was estimated to be 17.6% for 2009 and 17.2% for 2010. A market approach consisting of guideline companies analysis and guideline transactions analysis was then used to check the reasonableness of the results of the discounted cash flow analysis. The resulting estimate of the value of the reporting unit is substantially in excess of its carrying value.” Directors and Executive Officers, Promoters and Control Persons, page 35 8. We note your response to comment 12 in our letter dated March 14, 2011. Please provide a comprehensive response to each of the following to allow us to better understand your entire financial reporting process, including the involvement of those with sufficient US GAAP experience: ·How do you maintain your books and records and prepare your financial statements? o If you maintain your books and records in accordance with U.S. GAAP, describe the controls you maintain to ensure that the activities you conduct and the transactions you consummate are recorded in accordance with U.S. GAAP. Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 6 o If you do not maintain your books and records in accordance with U.S. GAAP, tell us what basis of accounting you use and describe the process you go through to convert your books and records to U.S. GAAP for SEC reporting. Describe the controls you maintain to ensure that you have made all necessary and appropriate adjustments in your conversions and disclosures. ·What is Pickard & Green, CPAs specific involvement in your financial reporting process? o Is Pickard & Green, CPAs involved in the day-to-day books and records? If yes, please provide us a comprehensive understanding of exactly what their involvement is in preparing and maintaining your books and records? o Has Pickard & Green, CPAs conducted site visits to Kazakhstan? If yes, please indicate the number of times and the length of each visit. o Describe the interaction between Pickard & Green, CPAs and the management of SM Market and Gros regarding the day-to-day books and records through the preparation and finalization of the financial statements and corresponding footnote disclosures. Please ensure this explanation clearly explains each party responsible for all aspects of your financial reporting from the initial entry of the financial information into the accounting systems, the application of US GAAP to the financial information contained in the accounting systems, the preparation of the consolidated financial statements, and the finalization of the consolidated financial statements. Response: The financial statements аs at December 31, 2010 include the accounts of ARG, TOO SM Market Retail (SM Market), its wholly owned subsidiary and the Company. SM Market is organized in the Republic of Kazakhstan. Accounting of SM Market is conducted in accordance with the procedure established by the Law of the Republic of Kazakhstan “On Accounting and Financial Reporting.” This law is based on the International Accounting Standards. SM Market financial statements, prepared in conformity with the accounting standards of the Republic of Kazakhstan, are transformed into statements prepared in accordance with US GAAP according to FASB ASC 205 "Presentation of financial statements" using adjustments. The process we go through to convert our books and records for SEC reporting consists of 3 stages: Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 7 1. Stage. Registration of all business transactions of SM Market using the automated system of accounting database 1C.Accounting SQL. Homogeneous business operations are grouped into accounts. Registration and grouping are effected by continuous method, in accordance with rules established by the International Accounting Standards and the Law of the Republic of Kazakhstan "On Accounting and Financial Reporting”. At the end of each quarter trial balance is created. 2. Stage. Quarterly data of the SM Market trial balance entered into Excel spreadsheets, and each homogeneous group of business transactions are classified and converted according to the US GAAP. 3. SM Market data transformed into US GAAP consolidates with the account ledger of ARG. ARG and the Company are incorporated in the USA and maintain their accounting records and prepares their financial statements in accordance with US GAAP. Activity of SM Market is the core activity of the group of companies. ARG is the parent company for SM Market, and the Company is the parent company for ARG. ARG and the Company are holding companies without any operations. The financial statements of these three companies consolidated in accordance with FASB ASC 810 "Consolidation." Transformation of the financial statements of SM Market in accordance with US GAAP and consolidation of financial statements of SM Market, ARG and the Company is carried out by the companies that specialize in maintenance and preparation of financial statements in accordance with US GAAP. As of September 30, 2010 it was Pickard & Green, CPAs, and as of December 31, 2011 - Non-Commercial Organization "Center of scientific research of economy & law." We believe that this is the element of the control that we maintain in order to make all necessary and appropriate adjustments to the conversion and the disclosure in accordance with US GAAP. The prepared financial statements are subject to quarterly review by our auditing firm "Femida-Audit," a member of DFK International, a major association of independent accounting firms. Pickard & Green, CPAs Pickard & Green is not involved in the day-to-day books and records. A CPA from Pickard & Green’s staff who is fluent in Russian spent time at the Company’s corporate office in Kazakhstan, ten business days, in June 2010 and a week in October 2010. Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 8 Pickard & Green was involved with the preparation of the Company’s financial statements for the years ended December 31, 2009 and 2008 and the nine months ended September 30, 2010 and 2009.The underlying accounting books and records are prepared by the Company’s CFO and accounting staff.Pickard & Green worked with the Company’s CFO and accounting staff to put together the necessary workpapers and supporting documents for the Company’s independent auditors and was available to respond to auditor requests and inquiries.Pickard & Green obtained trial balances from the Company, made necessary adjustment to comply with the U.S. GAAP and translated the amounts into U.S. Dollars.Pickard & Green also prepared the U.S. GAAP financial statements and footnotes and assisted the Company with the preparation of the MD&A.Once the financial statements were prepared, they were reviewed and approved by the Company’s management. Certain Relationships and Related Party Transactions, page 39 9. Disclosure indicates that the maturity of the line of credit agreement filed as exhibit 10.2 was extended through December 21, 2011. Please file as an exhibit the agreement evidencing extension of the line of credit agreement's maturity through December 21, 2011. Response: We have filed the Accessory (Loan) Contract #22/12-01 dated December 22, 2010 as an exhibit. Common Stock, page 40 10. As requested in comment 22 of our letter dated March 14, 2011, please indicate whether holders of the common stock have cumulative voting rights. Response: As per our response from March 31, 2011 to comment 22, the holders of common stock do not have cumulative voting rights. We have also revised the disclosure by including the foregoing statement. See “Description of Securities.” Changes in Registrant's Certifying Accountant, page 42 11. We note your response to comment 18 in our letter dated March 14, 2011. While we understand that Paritz & Company, P.A. did not audit the effectiveness of Resource Acquisition Group, Inc.'s internal control over financial reporting, they were involved in the identification of the material weakness. In this regard, on page 4 of the December 31, 2010 Form 10-K it states, "there is no segregation of duties amongst the employees, and the Company and its independent public accounting firm has identified this as a material weakness in the Company's internal controls." Based on this statement in the December 31, 2010 Form 10-K, it appears that there was a reportable event that should be disclosed in accordance with Item 304(a)(1)(v) of Regulation S-K. As previously requested, please revise your disclosure for this reportable event and any other reportable event that may have occurred during the two most recent fiscal years and subsequent interim period through the date of dismissal. Please also include as an exhibit an updated letter from Paritz & Company, P.A. in accordance with Item 304(a)(3) of Regulation S-K. Otherwise, please provide us a letter from Paritz & Company, P.A. that clearly states they did not advise Resource Acquisition Group, Inc. about the material weakness identified. Response: We have filed as an exhibit a letter from Paritz & Company, P.A. stating that they did not advise Resource Acquisition Group, Inc. about material weakness identified. Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 9 Financial Statements and Exhibits, page 44: 12. In your response to comment 19 in our letter dated March 14, 2011, you discuss the number of shares held by non-affiliates prior to your filing Form 10 information in the Form 8-K. You conclude the public float was well below the $75 million threshold and that you therefore qualify to provide scaled disclosure. However, it is not clear how you calculated the public float or why you believe it appropriate to use public float to determine the level of disclosure. Rule 10(f)(1)(iii) states that when considering an issuer with no public float, you rely on the level of annual revenues to determine whether scaled disclosure may be used. Since the accounting acquirer had no public float, please clarify your basis for using a calculation of public float as a basis for your disclosure requirements. Otherwise, please include audited financial statements for three fiscal years. Further, please include audited financial statements for Gros Chain of Supermarkets, LLP (Gros) in an amendment to the Form 8-K to meet ARG's reporting requirements under Article 3-05 of Regulation S-X for the significant acquisition. Otherwise, please demonstrate for us how Gros did not meet the significance threshold of over 50% for the significance tests. Please refer to Articles 1-02(w) and 3-05 of Regulation S-X for guidance. Response: Under Rule 405(2), in a case of an initial registration statement under the Exchange Act, an issuer with a public float of less than $75 million as of a date within 30 days of the date of filing of the registration statement qualifies as a smaller reporting company. The number of shares held by non-affiliates before filing on February 14, 2011 Form 10 Exchange Act registration statement information as part of current report on Form 8-K was 2,300,000 million shares computed by subtracting from 20,801,603 shares outstanding 18,501,603 shares held by affiliates of the company. The public float of such shares was well below the $75 million threshold as of any given date within 30 days of the filing date of February 14, 2011. As a result, the company qualifies as a smaller reporting company under Rule 405(2). 13. We note that you have changed American Retail Group, Inc.'s name on the consolidated financial statements to Resource Acquisition Group, Inc. Since the financial statements are for periods prior to the reverse merger, please change the name of the financial statements back to American Retail Group, Inc. Please also request that Audit Firm "Femida-Audit", OOO also properly reflect the name of the entity under audit during the periods presented. In this regard, American Retail Group, Inc. does not become Resource Acquisition Group, Inc. until the March 31, 2011 quarter. Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 10 Response: We have changed Resource Acquisition Group, Inc.’s name on the consolidated financial statements to American Retail Group, Inc. Audit firm “Femida-Audit”, OOO have also revised the name of the company in its Auditor’s Report as of 2010. Consolidated Statements of Income and Other Comprehensive Income (Loss), page F-4 14. While we note that you reclassified gains (loss) on disposal of assets to be included within income from operations, you did not revise the totals to include these amounts. Please revise. Response: We have revised the totals accordingly. Consolidated Statement of Stockholders' Equity, page 5 15. We note your response to comment 25 in our letter dated March 14, 2011. We note that you have reflected the issuance of 10.8 million shares to Eldorado during fiscal year 2009. However, based on your responses to comments 40 and 41 in our letter dated March 14, 2011, it appears as though these shares were not issued to Eldorado by ARG until March 10, 2010. As such, please revise your presentation to appropriately reflect the date shares were issued. Please refer to ASC 805-40 of the financial reporting codification for guidance. Response: Please see our response to comment 23. Consolidated Statements of Cash Flows, page F-6 16. We note your response to comment 39 in our letter dated March 14, 2011. Specifically, you note that you inadvertently used the average rate rather than the spot rate for the cash purchase of GROS by SM Markets in fiscal year 2009. We further note that you applied the difference to the "Purchases of property and equipment and intangible assets" line item. Please provide us a comprehensive explanation of how the error related to the cash flows for the purchase of GROS impacted your purchase of property and equipment and intangible assets. Please address in your consolidated financial statements the guidance in ASC 250-10­45-22 — 45-24 and 250-10-50-7 — 50-10 for the correction of an error. Finally, your auditors need to consider the guidance in AU Sections 508 and 9508 regarding the impact of the correction of an error in previously issued financial statements to their report and report date. Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 11 Response: Our response to comment 39 of your letter dated March 14, 2011 is not correct. The sum of $44,049,344 represents the value of non-current assets according to the appraiser on the date of GROS acquisition. It would be correct to specify the amount actually paid for GROS acquisition of $40,572,144 in line "Cash flows from investing activities" in the consolidated statement of cash flows. Due to GROS acquisition, changes in the structure of assets deal with the acquisition of fixed assets and intangible assets (leases), therefore the difference in the amount of $4,477,200 ($44,049,344-$40,572,144) was reflected in line “Purchase of property and equipment and intangible assets.” This error has not affected the consolidated balance sheet and consolidated income statement, since the statement of cash flows was prepared in accordance with ASC 230 “Statement of Cash Flows” by indirect method. When correcting this error in the financial statements, we applied ASC 250-10-45-22 45-24 and 250-10-50-7 - 50-10. Our auditors have relied on AU Section 508 and 9508 regarding the impact of the corrected errors in previously issued financial statements to the auditor's report and the date of the audit report. In the consolidated statements of cash flows for the years ended December 31, 2010 and 2009 as filed concurrently with this response, the column “Dec.31, 2009” contains the word “restated.” Below the consolidated statement of cash flows for the years ended December 31, 2010 and 2009, the following information is presented: “The audited Consolidated Statement of Cash Flows for the years, ended December 31, 2010 and 2009 was revised. In the statement in line "Cash flows from investing activities" the sum actually paid for GROS acquisition has been presented incorrectly. The actual amount of $40,572,144 should be indicated instead of $44,049,344. Due to GROS acquisition, changes in the structure of assets deal with the acquisition of fixed assets and intangible assets (leases), therefore the difference in the amount of $ 3,477,200 ($44,049,344-$40,572,144) was reflected in line “Purchase of property and equipment and intangible assets.” In the audited Statement of Cash Flows for the years ended December 31, 2010 and 2009 the amount of $22,697,694 in line "Purchases of property and equipment and intangible assets". is incorrect It would be correct to specify the sum of $27,002,285. This error has not affected the consolidated balance sheet and consolidated income statement, since the statement of cash flows was prepared in accordance with ASC 230 “Statement of Cash Flows” by indirect method. When correcting this error in the financial statements, we applied ASC 250-10-45-22 - 45-24 and 250-10-50-7 - 50-10. Our auditors have addressed to AU Section 508 and 9508 regarding the impact of the corrected errors in previously issued financial statements to the auditor's report and the date of the audit report.” Note 2 - Summary of Significant Accounting Policies, page F-8 General Inventory, page F-9 17. We note your response to comment 31 in our letter dated March 14, 2011 in which you note that you erroneously referenced your agreements with your suppliers as being on a consignment basis. However, we note that you have continued to include disclosure that states the goods you sell are on consignment. Please refer to page 24 of the Form 8-K/A1. Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 12 Response: The disclosure in our response from March 31, 2011 does not contain references to sales on consignment. Leases, page F-12 18. Please expand your accounting policy for leases to provide investors a description of your accounting policy for leases. Please refer to ASC 235-10-50-3 for guidance. Response: According to Section “Leases” of Note 2 under the headline of «Summary of Significant Accounting Policies» the Company enters into long-term operating leases for its stores and its corporate office. For each lease, the Company applies ASC 840 “Leases” to properly determine if it is an operating lease or a capital lease. The following information has been included in this section: “According to long-term leases agreements: - there is a straight-line basis for lease payments; - the lease does not pass title to SM Market by the end of the lease term; - the lease does not contain a bargain purchase option; - the lease term is less than 75% of the property’s estimated remaining economic life; - the present value of the minimum lease payments is less than 90% of the fair value of stores and corporate office. Thus, according to ASC 840 “Leases”, in financial statements these leases are not classified as capital leases but as operating leases. The total amount of the minimum lease payments for each lease is recognized as rent expense over the term of the lease.” Note 4 - Advances to Suppliers, page F-13 19. We note your response to comment 32 in our letter dated March 14, 2011. Please revise your disclosure to provide investors the explanation you provided to us regarding payment for the goods sold. Response: We have revised our disclosure accordingly by adding to Note 4 the following: “Generally we receive products on credit and pay for them after receipt. However, some vendors who provide perishable items and vendors that are located outside of our markets will generally want to be prepaid for inventory purchases.” Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 13 Note 10 – Loan Payable, page F-18 20. Please revise your disclosure to state the amount of interest recognized for the 12 months ended December 31, 2010 and December 31, 2009, respectively. Response: We have revised our disclosure accordingly. The amount of interest recognized for the 12 months ended December 31, 2010 and December 31, 2009 is $1,393,393 and $1,733,691, respectively Note 11 – Convertible Note Payable, page F-15 21. We note your response to comment 34 in our letter dated March 14, 2011. Specifically, we note that you used the book value per share as of December 31, 2009 to determine if the conversion feature for the notes contains a beneficial conversion feature. As the notes were issued on July 12, 2010, it would appear more appropriate to use total equity as of June 30, 2010 rather than as of December 31, 2009. Further, the use of book value per share should be a general guide and not be relied upon as fair value. Presumably, fair value exceeds total equity. As such, please provide a more comprehensive explanation of how you determined that the convertible notes payable do not contain a beneficial conversion feature as of July 12, 2010. Please refer to ASC 470-20-25-4 — 25-7, 470-20-30-3 — 30-12 and ASC 470-20-55 for guidance. Response: After further analysis we are restating our financial statements to revise our valuation of the beneficial conversion feature of the convertible notes. The independent report used in answering comment #7 above estimated the value of the operating business at $153,000,000 as of December 31, 2009 and $217,000,000 as of December 31, 2010, the mid-point being $185,000,000. Outstanding shares at the time of issuance of the convertible notes were 20,000,000. Management therefore estimates the value per share on that date to be $9.25. We have also revised the conversion rate based on the following calculation: 4.5 x 15,313,498/ 14,000,000 $4.92. Total shares underlying the convertible notes using the conversion rate of $4.92 are 244,106 and the estimated value of those shares at $9.25 per share is $2,257,981. A beneficial conversion feature of $1,056,981 is being accreted to interest expense over the 2 year life of the notes using the interest rate method at an imputed interest rate of 142%. Note 15 — Taxes, page F-18 22. We note your response to comment 36 in our letter dated March 14, 2011. It remains unclear to us why you have classified your current year income taxes as "uncertain tax position." In this regard, we note that your effective tax rate of 20% is the same as the Kazakhstan statutory rate. As such, it is unclear from your disclosures why you are classifying the statutory tax payments as an uncertain tax position. Please advise and provide investors a more comprehensive explanation of why you have not paid taxes in accordance with the 20% statutory tax rate. Please refer to ASC 740-10 for guidance. Mr. Edward Kelly U.S. Securities and Exchange Commission May 20, 2011 Page 14 Response: We have replaced the disclosure in Note 15 starting from paragraph 4 till Section “Value Added Tax” with the following: “Our financial statements contain a liability of $10,589,546 at December 31, 2010 for uncertain tax positions.This amount represents taxes on taxable income not reported on our tax returns filed in Kazakhstan.These taxes are nevertheless reflected in our financial statements and have been charged to income in our Statement of Operations. A reconciliation of the statutory income tax rate and the effective income tax rate for the years ended December 31, 2010, and 2009 is as follows: Statutory federal income tax rate
